IN THE
                                TENTH COURT OF APPEALS

                                         No. 10-11-00077-CR

KRISTI DEANNA LATTIG
A/K/A KRISTI DIANNA SAUNDERS,
                                                                    Appellant
    v.

THE STATE OF TEXAS,
                                                                    Appellee



                                From the 220th District Court
                                    Bosque County, Texas
                              Trial Court No. 09-02-14320-BCCR


                                 MEMORANDUM OPINION


          Pursuant to a plea bargain agreement, Kristi Deanna Lattig1 pleaded guilty to the

offense of possession of methamphetamine and was placed on deferred adjudication

community supervision for five years. The State filed a motion to adjudicate guilt

alleging nine violations of the conditions of community supervision. The trial court

held a hearing on the motion to adjudicate, and Lattig entered a plea of true to each of

the alleged violations. After hearing punishment evidence, the trial court adjudicated

1   Kristi Deanna Lattig is also known as Kristi Deanna Saunders.
Lattig’s guilt and assessed her punishment at confinement for eighteen months in a

state jail facility and a $730 fine. We affirm.

        In her sole issue on appeal, Lattig argues that she received ineffective assistance

of counsel. To determine if trial counsel rendered ineffective assistance, we must first

determine whether Lattig has shown that counsel's representation fell below an

objective standard of reasonableness and, if so, then determine whether there is a

reasonable probability that the result would have been different but for counsel's errors.

Strickland v. Washington, 466 U.S. 668, (1984). We must indulge a strong presumption

that counsel's conduct fell within the wide range of reasonable professional assistance,

and Lattig must overcome the presumption that, under the circumstances, the

challenged action might be considered sound trial strategy. Stafford v. State, 813 S.W.2d
503, 508-09 (Tex. Crim. App. 1991). An allegation of ineffective assistance must be

firmly founded in the record, and the record must affirmatively demonstrate the alleged

ineffectiveness. Thompson v. State, 9 S.W.3d 808, 814 (Tex. Crim. App. 1999).

        Lattig argues that her trial counsel was ineffective in advising her to plead true to

each of the allegations in the motion to adjudicate. Lattig contends she substantially

complied with the community supervision conditions or had legitimate defenses to

eight of the nine alleged violations. Lattig acknowledges that she had a urine sample

that tested positive for the presence of cocaine as set out in Violation #1 of the State’s

motion to adjudicate.

        Lattig pleaded true to the allegations and then offered mitigating evidence for

the trial court to consider in assessing punishment. Lattig testified that she was asking

Lattig v. State                                                                        Page 2
the trial court to reinstate her community supervision. She offered explanations for the

violations. Lattig testified that she had been “clean” since the violation and offered to

submit to frequent drug testing. Viewing the record before us, we cannot say that trial

counsel’s representation was not based upon sound trial strategy.        Lattig has not

overcome the strong presumption that counsel’s conduct fell within the wide range of

reasonable professional assistance. We overrule Lattig’s sole issue on appeal. We

affirm the trial court’s judgment.




                                         AL SCOGGINS
                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirm
Opinion delivered and filed October 12, 2011
Do not publish
[CR25]




Lattig v. State                                                                    Page 3